EX-99.g.1.iii AMENDMENT , 2016 The UBS Funds One North Wacker Drive Chicago, IL 60606 RE: AMENDMENT OF EXHIBIT A TO THE GLOBAL CUSTODY AGREEMENT AND FUND SERVICES AGREEMENT EFFECTIVE JUNE 27, 2, NAME CHANGES TO SERIES AND ELMINATION OF SERIES. Dear Sirs: We refer to the Global Custody Agreement and Fund Services Agreement effective June 27, 2012 (the “Agreements”) between JPMorgan Chase Bank, National Association and The UBS Funds. The parties hereby agree as follows: 1. “Exhibit A” – List of Funds of The UBS Funds as last amended on October 21, 2in its entirely with “Exhibit A” – List of Funds of The UBS Funds as last amended on , 2016 attached hereto. The Agreements, as amended by this letter amendment, shall continue in full force effect. Please evidence your acceptance of the terms of this letter by signing below and returning one original to CJ Reed, J.P. Morgan, One Beacon Street, 19th Floor, Boston, MA 02108. JPMORGAN CHASE BANK, N.A. by: Name: CJ Reed Title: Executive Director Accepted and Agreed: THE UBS FUNDS by: Name: Title: Accepted and Agreed: THE UBS FUNDS by: Name: Title: SCHEDULE B1 LIST OF SERIES OF THE UBS FUNDS AS LAST AMENDED , 2016 UBS Core Plus Bond Fund UBS U.S. Large Cap Equity Fund UBS U.S. Equity Opportunity Fund UBS U.S. Small Cap Growth Fund UBS Global Allocation Fund UBS International Sustainable Equity Fund UBS Dynamic Alpha Fund UBS U.S. Defensive Equity Fund UBS Asset Growth Fund UBS Equity Long-Short Multi-Strategy Fund UBS Fixed Income Opportunities Fund UBS Emerging Markets Debt Fund UBS Multi-Asset Income Fund UBS Municipal Bond Fund UBS Total Return Bond Fund
